 



Exhibit 10.10
BALDWIN TECHNOLOGY COMPANY, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
AS APPROVED JULY 18, 2007
(as amended September 14, 2007)

I   Objective

The purpose of the Baldwin Technology Company, Inc. (the “Company” or “Baldwin”)
Management Incentive Compensation Plan (“MICP” or the “Plan”) is to provide a
financial incentive (bonus) to key Baldwin employees around the world to work
together for the common good of the Company as the Company pursues its strategic
business initiatives.

II   MICP Criteria and Implementation

  A.   The MICP is designed to encourage participants to work together and
cooperate with one another for the overall benefit of Baldwin. It is also
designed to recognize, motivate, and reward participants for their efforts and
contributions on a regional/business unit, as well as a corporate, basis.     B.
  A participant is eligible to participate in the MICP at a target bonus
percentage of his/her base salary in effect on July 1st of any given fiscal
year. This percentage, when multiplied by the participant’s base salary, is
his/her 100% bonus opportunity. There are currently seven bonus percentage
classifications ranging from 7.5% to 50%.     C.   Performance against each
quantitative financial MICP target for both corporate and the business units
will be measured on a sliding scale that equates 80% achievement of each fiscal
year Annual Operating Plan (“AOP”) MICP target to a zero percent (0%) bonus
opportunity and 100% achievement of each fiscal year AOP MICP target to a
one-hundred percent (100%) bonus opportunity. In other words, there will not be
any bonus for achieving 80% or less of a fiscal year AOP MICP target, and there
will be a one-hundred percent (100%) bonus opportunity for achieving 100% of a
fiscal year AOP MICP target. The sliding scale means that ninety percent (90%)
achievement of each fiscal year AOP MICP target equates to a fifty percent (50%)
bonus opportunity. Note that in all cases the expense of the bonus to be paid
has to be included in operating expenses in determining whether or not the
target has been achieved.     D.   One-half (50%) of each participant’s bonus
opportunity associated with the quantitative financial targets will come from
corporate (Baldwin Technology Company, Inc.) upon its achievement of its fiscal
year AOP MICP targets, and one-half (50%) of each participant’s bonus
opportunity associated with the quantitative financial targets will come from
the participant’s region/business unit upon its achievement of its fiscal year
AOP MICP targets. The Baldwin Leadership Team (BLT) and all corporate employees
will receive their bonuses based only upon corporate performance.     E.   The
fiscal year AOP MICP targets will be based on achieving two (2) quantitative
targets; the fiscal year AOP year-end Profit Before Tax (PBT) target and the
fiscal year AOP Operating Cash Flow (OCF) target and will be based on
successfully completing one (1) defined non-quantified Individual Performance
Target (IPT) during the fiscal year.     F.   To the extent that corporate or
the region/business unit exceeds the fiscal year AOP Profit Before Tax target
and AOP Operating Cash Flow MICP target by 0% to 20%, then provisions have been
made to increase the 100% bonus opportunity on a sliding scale by an additional
zero percent (0%) to fifty percent (50%). The maximum bonus opportunity is
capped at one hundred fifty percent (150%) (1.5 times the 100% bonus
percentage). The

 



--------------------------------------------------------------------------------



 



following chart illustrates bonus opportunities with various achievement levels
against fiscal year Profit Before Tax AOP MICP target.

                Achievement Against   Percent of Bonus AOP PBT/OCF MICP Target  
Opportunity
  80% or Less
    0 %
  90%
    50 %
100%
    100 %
110%
    125 %
120%
    150 %
130%
    150 %

  G.   With regard to the fiscal year Individual Performance Target the bonus
opportunity is capped at one hundred percent (100%) and is dependent on 100%
satisfactory completion of the performance goal and dependent upon meeting
and/or exceeding the corporate and/or regional/business unit AOP PBT target.
That is, one-half (50%) of the participants 100% IPT bonus will be dependent on
meeting and/or exceeding the corporate AOP PBT target and one-half (50%) of the
participants 100% IPT bonus will be dependent on meeting and/or exceeding the
regional/business unit PBT target.     H.   The calculations for corporate and
region/business unit MICP bonuses are independent of one another as are the
calculations for the percentage achievement against each fiscal year AOP MICP
target. This means that there are a total of six (6) independent calculations
associated with each bonus (except corporate, which has three (3) independent
calculations). In both the corporate and region/business unit calculations, the
fiscal year AOP Profit Before Taxes will be weighted at 70%, while Operating
Cash Flow and a participants Individual Performance Target will be weighted 15%
each.

III   MICP Fiscal Year Targets

  A.   The MICP provides that each eligible participant earn a bonus upon the
achievement of certain MICP performance targets. (The type of targets are the
same for both corporate and the region/business units). Both corporate and the
region/business units have two quantitative performance objectives whose purpose
is to focus the Company’s attention on earnings (through the Profit Before Tax)
and on cash (through an improvement in Operating Cash Flow), and one
non-quantified personal performance objective (through an Individual Performance
Target)     B.   70% Weighting — FY AOP Profit Before Taxes     C.   15%
Weighting — FY AOP Operating Cash Flow     D.   15% Weighting — FY Individual
Performance Target

IV   Administrative

     A. New Participants
Any newly hired, promoted or transferred employee who was not in the Plan and
now becomes eligible as a result of being newly hired, promoted or transferred
to participate in the MICP will do so on a pro-rated basis from the date of such
occurrence. All new participants must be approved by the President & CEO and
Chief Financial Officer of the Company.

 



--------------------------------------------------------------------------------



 



     B. Termination, Retirement or Death
A participant who terminates voluntarily or is terminated for just cause (or
summary dismissal) prior to a payout of any bonus under this Plan, as outlined
in Section IV (D) below, will not receive payment under this Plan. In the case
of retirement or death or involuntary termination of a participant before the
fiscal year-end of the bonus plan year, payment will be made on a pro-rated
basis consistent with the time such employee worked in the fiscal year.
     C. Payout
At fiscal year-end, actual financial performance results will be compared to the
performance criteria and the payout for each participant will be calculated
using the foreign exchange rate in effect on June 30th of that fiscal year. Any
payout from the Plan will occur no earlier than the first pay period after
August 31st following the end of the fiscal year but no later than December 31st
following the end of the fiscal year.
     D. Plan Changes
Unless otherwise stipulated in a participant’s employment agreement (which
employment agreement has been approved by the Compensation Committee of the
Board of Directors of the Company), all information contained herein including
the MICP targets and the payout of bonuses (either as a whole or individually)
under this Plan may be changed as considered appropriate (for matters such as
acquisitions, etc.) at the sole discretion of the President & Chief Executive
Officer of the Company, provided that the changes to the Plan must be approved
by the Compensation Committee of the Board of Directors of the Company.
     E. Change of Control
In the event of involuntary separation of a participant within ninety (90) days
of a Change of Control in the Company’s ownership, then payment will be made on
a pro-rata basis consistent with the time such participant worked during the
fiscal year.
     F. Authorized Bonus Plan
This Plan is the Company’s only authorized bonus plan. To the extent that there
are other bonus plans or agreements to pay an employee a bonus based on
corporate, business unit, personal, etc. performance, this information is to be
brought to the attention of the Company. The Company will then work with the
appropriate individuals to phase out and terminate those plans and/or
arrangements and incorporate them into the MICP if appropriate.

 